                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 GARY ARMITAGE,                                 §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §    Civil Action No. 4:20-cv-00209-O
                                                §
 BNSF RAILWAY CO.,                              §
                                                §
      Defendant.                                §

                          MEMORANDUM OPINION AND ORDER

         Before the Court are Defendant’s Motion for Summary Judgment (ECF Nos. 30–32), filed

on May 17, 2021; Plaintiff’s Response (ECF No. 33–34), filed June 7, 2021; and Defendant’s

Reply (ECF No. 35), filed June 21, 2021. Having considered the motion, briefing, and applicable

law, the Court GRANTS the motion.

I.       BACKGROUND

         This disability-discrimination lawsuit arises from Defendant BNSF Railway Company

(“BNSF”) disqualifying and removing Plaintiff Gary Armitage (“Plaintiff”) from his job as a train

dispatcher for failing to comply with BNSF’s Restricted Medication List.

         Beginning in 1996, Plaintiff worked for BNSF as a train dispatcher, a fast-paced, detail-

oriented job responsible for safely managing the movement of trains, communicating with train

conductors, and reacting in emergency situations “to protect the public, railroad employees and

railroad property.” Def.’s App 4–14, 158–59, 320, 324–25, 420–21, 584, 603, ECF No. 32.

Following a 2003 motorcycle accident in which Plaintiff was injured, Plaintiff’s physicians

managed Plaintiff’s chronic pain with prescription Fentanyl patches and Hydrocodone—a

treatment he still requires today. Fifteen years after the accident, BNSF’s Medical Department



                                               -1-
instituted a new policy for the health and safety of the public and its employees: BNSF employees

who regularly use a medicine from the Restricted Medication List (including Fentanyl,

Hydrocodone, and Oxycodone) could not work in BNSF’s safety-sensitive positions—including

as train dispatchers (“the Policy”). Pl.’s App., Ex. 1, ECF No. 34-2; Def.’s App. 315–17, 327–30,

333–42, 380–83, 393–96, 419–23, 425–26, 454, 468–75, 579–80, 582–83, 585–93, ECF No. 32.

When the Policy became effective on January 15, 2018, Plaintiff would become medically

disqualified to continue working as a train dispatcher, and BNSF urged those affected, like

Plaintiff, to either transition away from those medications where feasible or seek medical leave to

work with BNSF to be placed in another role. Def.’s App. 22–25, 31–32, 43, 53–57, 62–67, 160–

61, 168, 391–96, 443–44, 454, ECF No. 32. During his leave, Plaintiff provided BNSF with his

medical documentation and a letter from his treating pain physician explaining his long-term

opioid therapy, the need to continue that therapy, and his ability to continue “functioning at optimal

level[s.]” Pl.’s App., Ex. 2, ECF No. 34-2; Def.’s App 43–44, 67–78, 169–70 404–05, 429–31,

461, ECF No. 32.

       A doctor from BNSF’s medical department followed up with Plaintiff by phone and by

letter, explaining the need for the Policy and the decision not to grant any exemptions to it. Pl.’s

App., Ex. 3, ECF No. 34-3; Def.’s App. 43, 51, 59–64, 82–83, 171 313–14, 376–77, 388–89, 396–

99, 402–03, 433–35, 454–60, 465, 484–85, 495–97, 583–84, 602, ECF No. 32. With BNSF’s

doctor’s recommendation to the BNSF’s Vocational Rehabilitation program, Plaintiff began

working through the program to obtain a non-safety-sensitive position. Def.’s App. 83–96, 495–

99, 500–26, 532–40, 542–45, 552–53, 558–60, 565–68, 572, 574–75, 594–95, 598–600, ECF No.

32. Ultimately, Plaintiff was placed temporarily and then selected permanently for a non-safety-




                                                 -2-
sensitive manager job overseeing day-to-day tactical execution of train dispatcher manpower

functions. Def.’s App. 94–95, 97–99, 553–57, 561–62, 569–71, ECF No. 32.

       After exhausting his remedies before the EEOC, Plaintiff sued BNSF on March 5, 2020.

See Compl., ECF No. 1. Following a motion to dismiss parts of the original complaint, see ECF

No. 5, Plaintiff filed an Amended Complaint, the live pleading. Am. Compl. ¶¶ 18–26, ECF No.

12. During discovery, Plaintiff withdrew one of his claims and, in response to the present motion,

abandoned several others. See Resp. 1, ECF No. 33. The only remaining claim against BNSF is

Plaintiff’s ADA disability-discrimination claim based on his disqualification from his train

dispatcher position. Am. Compl. ¶¶ 18–26, ECF No. 12; see also Resp. 1, ECF No. 33. Defendant

moved for summary judgment on all remaining claims. Mot. 1, ECF No. 31. The motion is now

ripe for the Court’s consideration. See Resp., ECF Nos. 33–34; Reply, ECF No. 35.

II.    LEGAL STANDARD

       The Court may grant summary judgment where the pleadings and evidence show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is not “a disfavored procedural shortcut,”

but rather an “integral part of the Federal Rules as a whole, which are designed to secure the just,

speedy and inexpensive determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317,

327 (1986) (internal quotation marks omitted).

       “[T]he substantive law will identify which facts are material.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A genuine dispute as to any material fact exists “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id. The movant must

inform the court of the basis of its motion and demonstrate from the record that no genuine dispute

as to any material fact exists. See Celotex, 477 U.S. at 323. “The party opposing summary



                                                 -3-
judgment is required to identify specific evidence in the record and to articulate the precise manner

in which that evidence supports his or her claim.” Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455,

458 (5th Cir. 1998).

        When reviewing the evidence on a motion for summary judgment, courts must resolve all

reasonable doubts and draw all reasonable inferences in the light most favorable to the non-

movant. See Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988). The court cannot

make a credibility determination in light of conflicting evidence or competing inferences.

Anderson, 477 U.S. at 255. If there appears to be some support for disputed allegations, such that

“reasonable minds could differ as to the import of the evidence,” the court must deny the motion.

Id. at 250.

III.    ANALYSIS

        Defendant contends that summary judgment is proper because there is no genuine dispute

of material fact as to Plaintiff’s remaining ADA disability-discrimination claim. Mot. 1, ECF No.

31. In response, “Plaintiff submits that factual disputes remain concerning whether BNSF

conducted an individualized direct threat analysis.” Resp. 1, ECF No. 33. For the following

reasons, the Court concludes that Defendant is entitled to summary judgment.

        “The ADA prohibits employers from discriminating against an employee on the basis of a

disability as defined by the Act.” Rodriguez v. Eli Lilly & Co., 820 F.3d 759, 764 (5th Cir. 2016)

(citing 42 U.S.C. § 12112 (2009)). “In a discriminatory-termination action under the ADA, the

employee may either present direct evidence that she was discriminated against because of her

disability or alternatively proceed under the burden-shifting analysis first articulated in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).” EEOC v. LHC Grp., Inc., 773 F.3d 688, 694 (5th

Cir. 2014). Plaintiff contends “there is no dispute [BNSF] medically disqualified Armitage because



                                                -4-
of his chronic pain condition and use of narcotic pain medication.” Resp. 2, ECF No. 34 (citing

Pl.’s App., Ex. 3, ECF No. 34-3); see also id. at 3 (“Plaintiff submits that BNSF’s conduct is direct

discrimination such that the case turns on a direct threat analysis.”).

       “[D]irect evidence is rare.” Portis v. First Nat’l Bank of New Albany, 34 F.3d 325, 328 (5th

Cir. 1994). The Fifth Circuit defines “direct evidence” as “evidence that, if believed, proves the

fact of discriminatory animus without inference or presumption.” Sandstad v. CB Richard Ellis,

Inc., 309 F.3d 893, 897 (5th Cir. 2002); see also Clark v. Champion Nat’l Sec., Inc., 952 F.3d 570,

579 (5th Cir.), cert. denied sub nom. Clark v. Inco Champion Nat’l Sec., Inc., 141 S. Ct. 662

(2020). “A statement or document which shows ‘on its face that an improper criterion served as a

basis—not necessarily the sole basis, but a basis—for the adverse employment action [is] direct

evidence of discrimination.’” Herster v. Bd. of Supervisors of La. State Univ., 887 F.3d 177, 185

(5th Cir. 2018) (quoting Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 993 (5th Cir. 2005)).

       Here, Plaintiff points to a January 16, 2018, letter from BNSF Senior Manager Chad

Shramek to Plaintiff as direct evidence of disability discrimination. Resp. 2, ECF No. 34 (citing

Pl.’s App., Ex. 3, ECF No. 34-3). The letter in totality reads

       As of January 16, 2018, you have not complied with the Medical Department[’]s
       requests regarding your fitness for duty. Accordingly, you are being placed on a
       medical leave of absence until February 15, 2018. If at any time during this MLOA
       you comply with the requirements outlined in Medical Department[’]s letters to
       you, your fitness for duty will be reviewed[,] and you could be returned to service.
       Otherwise, the Medical Department will determine you to be disqualified from
       performing safety-sensitive duties on February 16, 2018.

       For questions regarding your fitness to perform safety-sensitive duties and the
       requirements per the Medical Department, please refer to the letters you have
       received from the Medical Department. The contact should be either Carol Wilks
       at 817-352-1618 or Cindy OConnell at 817-352-1663.

Pl.’s App., Ex. 3, ECF No. 34-3.




                                                 -5-
       First, the letter on its face provides that “not compl[ying] with the Medical Department[’]s

requests” was the basis of the decision to place Plaintiff on medical leave. Id. This sort of vague

reference, without context, requires the Court to look outside the face of the letter to understand

the basis for BNSF’s action, a step that would relegate the letter to only circumstantial evidence.

See Herster, 887 F.3d at 185 (direct evidence requires a “document which shows on its face that

an improper criterion served as a basis . . . for the adverse employment action” (emphasis added)

(internal quotation marks and citations omitted)).

       Second, even accepting that the letter incorporates those contextual documents by

reference, the letters alone still require the Court to draw an inference that BNSF’s actions based

on “not compl[ying] with the Medical Department[’]s requests” to seek treatment outside the

Restricted Medication List were actually on the basis of Plaintiff’s underlying chronic pain, rather

than the effects of a medication. The letter makes no mention of chronic pain—let alone any

mention that chronic pain was the reason Plaintiff would be placed on medical leave. See, e.g.,

Nall v. BNSF Ry. Co., 917 F.3d 335, 341 (5th Cir. 2019) (“To be evidence of animus, the comment

requires an inference that the irreversible nature of Parkinson’s disease was the reason why [the

plaintiff] would not be returning to work.”). Placing Plaintiff on leave for lacking the fitness to

serve as a train dispatcher based on taking an opioid within a timeframe before work is not

equivalent to placing Plaintiff on leave for his chronic pain. See, e.g., Kitchen v. BASF, 952 F.3d

247, 252 (5th Cir. 2020) (“Firing Kitchen for arriving to work under the influence of alcohol is not

equivalent to firing Kitchen because of a prejudice against alcoholics. An inferential leap is

required to arrive at the conclusion BASF discharged Kitchen out of discriminatory animus against

him as an alcoholic.”). Because the evidence would require the Court to draw an inference of

discriminatory animus, the letter does not constitute direct evidence; it is circumstantial evidence



                                                -6-
which the Court may consider only under the McDonell Douglas framework. Accordingly, the

Court turns to that framework.

       For a disability-discrimination claim based on circumstantial evidence, courts apply the

McDonnell Douglas burden-shifting framework under which a plaintiff first makes a prima facie

showing that “(1) the plaintiff has a disability, or was regarded as disabled; (2) he was qualified

for the job; and (3) he was subject to an adverse employment decision on account of his disability.”

Nall, 917 F.3d at 340 (citing Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893 (5th Cir. 2002));

Williams v. J..B. Hunt Transp., Inc., 826 F.3d 806, 811 (5th Cir. 2016). If the plaintiff makes the

prima facie showing, the defendant must then articulate a “legitimate, non-discriminatory reason

for the adverse employment action.” Id. When the defendant presents those reasons, the burden

shifts back to the plaintiff “to produce evidence from which a jury could conclude that [the

defendant]’s articulated reason is pretextual.” Id.

       A. Plaintiff’s Prima Facie ADA Claim

       The Court agrees with the parties that Plaintiff has a disability as defined by the statute—

namely, chronic pain. See Mot. 19, ECF No. 31; Resp. 2, ECF No. 34. Even accepting that Plaintiff

satisfied the first prong, he has failed to demonstrate that he is a “qualified individual” or that the

employment decision was “on account of his disability[,]” so he has failed to show a prima facie

case of disability discrimination sufficient to shift the burden to BNSF. See 42 U.S.C. § 12112(a).

           1. Qualified Individual

       Plaintiff contends that he is a qualified individual under the ADA because he “has

performed the essential functions of his job as a train dispatcher for over a decade without incident

related to the use of his prescription pain medications.” Resp. 4, ECF No. 34. BNSF’s qualification

argument is twofold: (1) “employees who used certain medications, including opioids, [are] no



                                                 -7-
longer [] qualified to work in roles involving safety-sensitive duties[,]” Mot. 19, ECF No. 31; and

(2) “to be ‘qualified,’ an employee must be able to safely perform the duties of his or her

employment.” Id. at 20 (citing Turco v. Hoechst Celanese Corp., 101 F.3d 1090, 1094 (5th Cir.

1996); Daugherty v. City of El Paso, 56 F.3d 695, 698 (5th Cir. 1995); Goode v. BNSF Ry., No.

4:18-cv-319-Y, 2020 WL 1527864, at *5 (N.D. Tex. March 20, 2020)). For the following reasons,

the Court concludes that Plaintiff was a qualified individual under the ADA.

        “To be a qualified employee, [a plaintiff] must be able to show that he could either (1)

‘perform the essential functions of the job in spite of his disability,’ or (2) that ‘a reasonable

accommodation of his disability would have enabled him to perform the essential functions of his

job.’” Cannon v. Jacobs Field Servs. N. Am., Inc., 813 F.3d 586, 592 (5th Cir. 2016) (quoting

EEOC v. LHC Grp., Inc., 773 F.3d 688, 697 (5th Cir. 2014)); see 42 U.S.C. § 12111(8). “A

function is ‘essential’ if it bears ‘more than a marginal relationship’ to the employee’s job.” Id.

(quoting Chandler v. City of Dall., 2 F.3d 1385, 1393 (5th Cir. 1993), holding modified on other

grounds as discussed in Kapche v. City of San Antonio, 304 F.3d 493 (5th Cir. 2002)).

“[C]onsideration shall be given to the employer’s judgment as to what functions of a job are

essential. . ..” 42 U.S.C. § 12111(8).

        Here, BNSF’s declaration of the Restricted Medications List as a qualification for some

roles, alone, does not foreclose that Plaintiff is no longer a qualified to be a train dispatcher under

the ADA.1 Without an incident, Plaintiff worked as a train dispatcher from 1996 to 2003 without

his disability; from 2003 to 2018, he worked as a train dispatcher in spite of his disability while

taking opioids. See Def.’s App 4–14, 158–59, 320, 324–25, 420–21, 584, 603, ECF No. 32; see


1
  Alas, BNSF’s “because we said so” argument carries little weight. See Mot. 19, ECF No. 31. That sort of
ipso facto would usurp the entire ADA: surely, a blind individual would not be an “unqualified individual,”
tossed out of court, by mere virtue that an employer deems sight to be a qualification for a job, without
more.

                                                   -8-
also id. 355 (“Correct. We didn’t have active knowledge that an incident occurred due to his

medication use.”). Indeed, even once BNSF decided the Policy was absolutely necessary, BNSF

allowed Plaintiff to stay in the role from the date of the Policy announcement on October 17, 2017,

until January 16, 2018, demonstrating that even BNSF believed he was qualified to perform the

functions of a train dispatcher. See Def. App. 53–57, 160, 391–96, 443–44, 454, ECF No. 32; see

also Pl.’s App., Ex. 3, ECF No. 34-3. Viewing this evidence in the light most favorable to Plaintiff,

a reasonable jury could conclude that Plaintiff was a qualified individual under the ADA.2

            2. On Account of His Disability

        BNSF argues that Plaintiff cannot show that BNSF removed Plaintiff from his job as a train

dispatcher because of his disability. Mot. 23–24, ECF No. 31. Plaintiff responds that “Defendant

concedes for purposes of summary judgment that Mr. Armitage has a disability and an adverse

employment action.” Resp. 3, ECF No. 34 (BNSF “only challenges prong two that Mr. Armitage

was qualified for the train dispatcher job.”). To meet its prima facie burden, Plaintiff must present

evidence that his “discharge was based on any discriminatory animus against him [for his

disability].” Kitchen, 952 F.3d at 253; see also Moore v. Centralized Mgmt. Servs., L.L.C., 843 F.

App’x 575, 579 (5th Cir. 2021) (affirming summary judgment where the plaintiff “failed to present

any evidence that [the defendant] terminated him because of his alcoholism.”). Here, Plaintiff

attempts to invert its prima facia burden, makes no attempt to cure the inversion in further briefing,




2
 To the extent BNSF asserts that Plaintiff cannot perform the job safely, it blurs the lines between the prima
facie case of qualification and the affirmative defense of “direct threat” to safety. See, e.g., Nall, 917 F.3d
at 342 (a plaintiff’s qualification may turn directly on the employer’s “direct threat” defense). Though the
Court is mindful that “BNSF is not required to wait for a mishap before it takes action to ensure the safety
of [plaintiff], his fellow employees, and the public,” Goode v. BNSF Ry, No. 4:18-cv-319-Y, 2020 WL
1527864 (N.D. Tex. March 20, 2020) (Means, J.), the Court declines to blur the direct-threat-to-safety
defense within the McDonnell Douglas framework.

                                                     -9-
and, thus, fails to make a prima facie case that BNSF disqualified Plaintiff on account of his

disability.3

        Even had Plaintiff demonstrated a prima facie ADA claim, BNSF would still be entitled to

summary judgement on its “legitimate, non-discriminatory reasons for the adverse employment

action.” See Nall, 917 F.3d at 340 (citing Sandstad, 309 F.3d 893). BNSF contends that it “acted

only on the basis of safety concerns as expressed in BNSF’s Restricted Medication list.” Mot. 25,

ECF No. 31 (citing Def.’s App. 376–77, 388–89, 396–99, 455–60, ECF No. 32). Though BNSF

stated a legitimate, non-discriminatory reason for its action, Plaintiff fails to respond with any

“evidence from which a jury could conclude that BNSF’s articulated reason is pretextual.”4

Cannon, 813 F.3d at 590.

        Because the parties only present circumstantial evidence of disability discrimination and

because Plaintiff failed to demonstrate a prima facie case of disability discrimination and to rebut

with evidence of pretext BNSF’s legitimate, non-discriminatory reason for removing Plaintiff from



3
  Because Plaintiff failed to meet its prima facie burden, the Court need not address the unresolved legal
question of whether medication consumption is per se discrete from unlawful discrimination based on a
disability. See Mot. 24, n.13, ECF No. 31; see, e.g., EEOC v. Steel Painters LLC, 433 F. Supp. 3d 989 (E.D.
Tex. 2020) (finding that firing an employee for methadone use by an employee engaging in safety-sensitive
work created a genuine dispute of material fact as to whether the firing was based on the medicine or based
on the disability); Cotto v. Ardagh Glass Packing, Inc., No. cv 18-1037 (RBK/AMD), 2018 WL 3814278,
at *5, *8 (D.N.J. Aug. 10, 2018) (holding that an employer’s refusal to waive a drug test for an employee
using medical marijuana was based on conduct resulting from the treatment of a disability, not the disability
itself); Shepherd v. Kohl’s Dep’t Stores, Inc., No. 14-cv-0190, 2016 WL 4126705, at *6 (E.D. Cal. Aug. 2,
2016) (holding that there was a difference between firing an employee for anxiety and firing an employee
for the means they chose to treat that anxiety: medical marijuana); Garcia v. Tractor Supply Co. 154 F.
Supp. 3d 1225, 1229 (D.N.M. 2016) (holding that by terminating an employee treating HIV/AIDS with
medical marijuana, the employer did not necessarily terminate the employee because of the underlying
medical condition because marijuana use is not a manifestation of HIV/AIDS).
4
 Plaintiff’s arguments that BNSF’s doctor “could have conducted neuropsychological testing, field tests,
or peer to peer consultations to determinate whether [Plaintiff] had an individualized response to his
prescription” are misplaced and neither help to establish its prima facie case nor to show pretext. See Resp.
5–10, ECF No. 34.


                                                   - 10 -
his job as a train dispatcher, the Court concludes that, under the McDonnel Douglas framework,

there is no genuine dispute of material fact as to Plaintiff’s ADA claim against BNSF for

implementing the Policy.5 Accordingly, the Court will grant the motion for summary judgment.

IV.     CONCLUSION

        For the foregoing reasons, the Court GRANTS Defendant BNSF’s Motion for Summary

Judgment (ECF Nos. 30–32) as to Plaintiff Gary Armitage’s ADA disability-discrimination claim,

which is hereby DISMISSED with prejudice. Pursuant to Federal Rule of Civil Procedure 58(a),

a final judgment shall issue separately.

        SO ORDERED on this 6th day of July, 2021.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




5
 Because Plaintiff’s claim fails on both grounds before reaching any affirmative defense, the Court need
not address BNSF’s overlapping business-necessity and direct-threat-to-safety defenses.

                                                 - 11 -
